United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Columbia, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1193
Issued: September 21, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 24, 2007 appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs dated August 28, 2006 affirming the denial of her
occupational disease claim. The Board also has jurisdiction to review the Office’s February 27,
2007 nonmerit decision denying reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits.
ISSUES
The issues are: (1) whether appellant established that she sustained a foot condition
caused or aggravated by her federal employment; and (2) whether the Office properly refused to
reopen her case for further review of the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On October 21, 2003 appellant, then a 39-year-old food service worker, filed an
occupational disease claim alleging that on February 20, 2003 she first realized that her bilateral

foot condition was employment related. Specifically she attributed her condition to long periods
of standing, walking and bending over the pot sink and pulling and pushing large food carts.
In a letter dated November 3, 2003, the Office advised appellant that additional evidence
was needed in support of her claim. Appellant was instructed to provide medical evidence,
including a comprehensive medical report from a treating physician containing a diagnosis,
results of examinations and tests, the treatment provided and the doctor’s opinion on the cause of
her condition.
By decision dated December 20, 2003, the Office denied appellant’s claim on the
grounds that she did not submit any medical evidence to establish that her foot condition was
caused or aggravated by her federal employment.
On July 19, 2004 appellant requested reconsideration and submitted medical evidence in
support of her claim.
In a July 31, 2003 treatment note, Dr. Angus M. McBryde, Jr., a treating Board-certified
orthopedic surgeon, diagnosed bilateral plantar fasciitis and released appellant to work effective
August 11, 2003. He also stated that he had “written a note for a job change.” Dr. McBryde
diagnosed bilateral plantar fasciitis which he noted “has been previously diagnosed and which
has improved with the time off.” He recommended that appellant limit the amount of time she
stands or walks.
On September 17, 2003 Dr. Renee Hutto-Altman, a treating podiatrist, diagnosed right
heel plantar and heel spur based upon x-ray interpretations. She noted that appellant’s job
required standing and delivering food for several hours. Dr. Hutto-Altman opined that, based
upon her work duties and heel spur diagnosis, loss of work time could be expected until the
problem resolved.
On May 20, 2004 Dr. McBryde noted that appellant was not working as she “could not
find work that permitted her only limited time on her feet.” He diagnosed plantar fasciitis and
noted “[t]his is not thought to be work related.” On July 6, 2004 Dr. McBryde opined that
appellant’s bilateral plantar fasciitis was not employment related. He opined that the condition
was “a repetitive stress injury that could occur at any point, at any time, at any job or unrelated
work activity with standing and walking responsibilities.” Dr. McBryde concluded that if the
condition was due to her employment “there would be a bilateral problem since the same amount
of time was spent on her other foot.”
By decision dated October 20, 2004, the Office denied modification of the December 20,
2003 decision. It indicated that Dr. McBryde did not support appellant’s foot condition as
employment related.
On May 13, 2005 appellant requested reconsideration and submitted medical evidence,
including a March 7, 2005 neck magnetic resonance imaging (MRI) scan and a March 4, 2005
left wrist MRI scan. In reports dated February 23 to June 9, 2005, Dr. Green B. Neal, an
examining physician, noted that appellant had complaints of ankle and foot pain which started
approximately two years prior. On April 14, 2005 he noted that appellant worked for the
employing establishment for approximately seven years delivering heavy trays. Dr. Neal opined
2

that she developed hypertension due to her chronic pain. He stated that appellant “has a lot of
pathology in both ankles, the left wrist and the posterior cervical neck and LS spine.” An MRI
scan of the right revealed “a small amount of fluid seen surrounding the distal Achilles tendon
consistent with Achilles tendinitis.” Based upon appellant’s current physical condition, Dr. Neal
opined that she was unable to work. He noted that appellant had plantar fasciitis, two small cysts
near the talus, significant degenerative disease in her neck and spine, diabetes and significant
lipodystrophy.
On April 25, 2005 Dr. Michael R. Ugino, a Board-certified orthopedic surgeon,
diagnosed bilateral carpal tunnel syndrome, noting that it was worse on the left side than on the
right side.
By decision dated August 26, 2005, the Office denied modification of the October 20,
2004 decision.
On March 22, 2006 appellant requested reconsideration and submitted a March 15, 2006
chart note from Dr. Neal who diagnosed mild plantar fasciitis, bilateral tarsal tunnel syndrome in
her feet, bilateral carpal tunnel syndrome, bulging cervical disc, hypertension, diabetes, chronic
pain syndrome, degenerative arthritis, L3-4 disc protrusion with L4-5 and L5-S1 facet
arthopathy, fibromyalgia and C4-5 degenerative disc disease. Dr. Neal noted that appellant had
been diagnosed with mild plantar fasciitis prior to working for the employing establishment. He
opined that her employment duties exacerbated her preexisting problem of arthritis in the joints,
including the spine, that lead to her present disability. Dr. Neal noted the nature of work
appellant performed which included pushing and pulling a cart over a concrete floor for eight
years. He opined that she was totally disabled, which he attributed to the physical exertional of
the work she performed for eight years.
By decision dated May 1, 2006, the Office denied modification of the August 26, 2005
decision.
On June 27, 2006 appellant requested reconsideration and submitted medical evidence in
support of her request. In a June 14, 2006 report, Dr. Neal noted that he had been treating
appellant since February 2005 for severe feet and knee pain. He noted that her job required her
to do a lot of walking and standing for long distances as well as bending and pushing and pulling
of large food carts. These duties caused leg, knee and foot pain which was exacerbated by
walking any distance and standing which resulted in severe bilateral knee degenerative arthritis,
plantar fasciitis and tibialis and severe Achilles tendinitis. Dr. Neal stated that appellant’s
condition “is not related to a single event or a single day but is a culmination of all her work
environment over the years.” He concluded that there was a direct link between appellant’s foot
condition, bilateral carpal tunnel syndrome and her employment duties. Dr. Neal opined that her
preexisting bilateral knee degenerative arthritis had been aggravated by her foot condition. He
noted that a physical examination revealed tarsal tunnel syndrome, but he has been unable to
prove this by electromyogram testing.
By decision dated September 20, 2006, the Office denied modification of the May 1,
2006 decision.

3

On January 9, 2007 appellant requested reconsideration and submitted medical evidence,
including evidence previously submitted and considered. In office notes for the period
August 14 to November 13, 2006, Dr. Neal saw appellant for complaints of left arm pain. On
August 14, 2006 he reported that appellant had a normal colonoscopy. Dr. Neal stated that she
was doing well in a September 12, 2006 note.
By decision dated February 27, 2007, the Office denied further merit review. It found
that the medical evidence from Dr. Neal was duplicative of his prior reports and did not
constitute a basis for reopening the claim.1
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of her claim, including the fact that the individual is
an employee of the United States within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged, and that any disabilities and/or specific conditions for which
compensation is claimed are causally related to the employment injury.3 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.4
An occupational disease or injury is one caused by specified employment factors
occurring over a longer period than a single shift or workday.5 The test for determining whether
appellant sustained a compensable occupational disease or injury is three-pronged. To establish
the factual elements of the claim, appellant must submit: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying the factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the factors
identified by the claimant were the proximate cause of the condition for which compensation is
claimed or, stated differently, medical evidence establishing that the diagnosed condition is
causally related to the factors identified by the claimant.6

1

The Board notes that appellant submitted new evidence with her appeal to the Board. However, the Board may
not consider new evidence on appeal. See 20 C.F.R. § 501.2(c); Donald R. Gervasi, 57 ECAB ___ (Docket No. 051622, issued December 21, 2005); Rosemary A. Kayes, 54 ECAB 373 (2003).
2

5 U.S.C. §§ 8101-8193.

3

Bonnie A. Contreras, 57 ECAB ___ (Docket No. 06-167, issued February 7, 2006): Caroline Thomas, 51 ECAB
451 (2000); Elaine Pendleton, 40 ECAB 1143 (1989).
4

D.E., 58 ECAB ___ (Docket No. 07-27, issued April 6, 2007); Victor J. Woodhams, 41 ECAB 345 (1989).

5

See D.D., 57 ECAB ___ (Docket No. 06-1315, issued September 14, 2006); William Taylor, 50 ECAB 234
(1999); see also 20 C.F.R. § 10.5(q).
6

J.M., 58 ECAB ___ (Docket No. 06-2094, issued January 30, 2007); Donna L. Mims, 53 ECAB 730 (2002).

4

The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors.7 The
opinion of the physician must be based on a complete factual and medical background of the
claimant8 and must be one of reasonable medical certainty9 explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.10
ANALYSIS -- ISSUE 1
Appellant alleged that her bilateral foot condition was due to long periods of standing,
walking and bending over a pot sink and pulling and pushing large food carts. The employing
establishment did not dispute that appellant was engaged in such employment activities as a food
service worker. The Board finds that the evidence establishes that appellant’s job required her to
stand, walk and bend as well as push and pull food carts. The issue to be resolved is whether
appellant’s bilateral foot condition resulted from these employment activities. The Board finds
that the medical evidence is not sufficient to establish her claim.
In a September 17, 2003 report, Dr. Hutto-Altman, a treating podiatrist, diagnosed right
heel plantar and heel spur based upon x-ray interpretation. She indicated that it was expected
that appellant would have periods of lost work until her right heel spur and plantar condition was
resolved. However, Dr. Hutto-Altman did not address the issue of causal relationship. She
failed to explain how appellant’s job duties caused or aggravated her right foot condition. As
Dr. Hutto-Altman’s report does not address the relevant issue of causal relationship, it is of
diminished probative value.11
Similarly, the reports by Dr. McBryde are insufficient to support her claim. Dr. McBryde
diagnosed plantar fasciitis in reports dated July 31, 2003 and May 20, 2004. In a July 6, 2004
report, he opined that appellant’s plantar fasciitis was not employment related. As Dr. McBryde
concluded that her foot condition was not caused or aggravated by her employment, his opinion
is not sufficient to establish her claim.
Appellant submitted diagnostic reports regarding back, hand and foot conditions;
however, these reports do not contain a discussion on causal relationship. As noted, the requisite

7

G.G., 58 ECAB ___ (Docket No. 06-1564, issued February 27, 2007); Conard Hightower, 54 ECAB 796
(2003); Leslie C. Moore, 52 ECAB 132 (2000).
8

L.D., 58 ECAB ___ (Docket No. 06-1627, issued February 8, 2007); Tomas Martinez, 54 ECAB 623 (2003);
Gary J. Watling, 52 ECAB 278 (2001).
9

Roy L. Humphrey, 57 ECAB ___ (Docket No. 05-1928, issued November 23, 2005); John W. Montoya, 54
ECAB 306 (2003).
10

J.M., supra note 6; Judy C. Rogers, 54 ECAB 693 (2003).

11

See A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006); Leslie C. Moore, supra note 7.

5

evidence needed to establish the claim was a medical report from a physician explaining how her
federal employment contributed to her diagnosed conditions.12
In an April 14, 2005 report, Dr. Neal diagnosed plantar fasciitis, two small cysts near the
talus, significant degenerative disease in appellant’s neck and spine, diabetes and significant
lipodystrophy. In a March 15, 2006 chart note, he diagnosed mild plantar fasciitis, bilateral
tarsal tunnel syndrome in her feet, bilateral carpal tunnel syndrome, bulging cervical disc,
hypertension, diabetes, chronic pain syndrome, degenerative arthritis, L3-4 disc protrusion with
L4-5 and L5-S1 facet arthopathy, fibromyalgia and C4-5 degenerative disc disease. In an
June 14, 2006 report, Dr. Neal attributed severe bilateral knee degenerative arthritis, plantar
fasciitis and tibialis and severe Achilles tendinitis due to the pain in her legs, knee, which had
been exacerbated by long walking or standing. He opined that there was a direct link between
appellant’s feet problems and bilateral carpal tunnel syndrome and her employment duties.
Dr. Neal also opined that appellant’s preexisting bilateral knee degenerative arthritis had been
aggravated by her feet problems. He provided no explanation other than a conclusory statement
attributing appellant’s condition to her employment. Dr. Neal did not provide adequate medical
rationale to explain how the various conditions he diagnosed had been caused or aggravated by
her employment duties.13 Moreover, he did not start treating appellant until 2005 and she
stopped work in late 2003. Without additional explanation or rationale, Dr. Neal’s reports are
insufficient to establish causal relationship or show that appellant’s condition had been caused or
aggravated by her employment duties. The Board finds that Dr. Neal’s reports are insufficient to
establish a causal relationship between appellant’s diagnosed condition and employment factors,
as Dr. Neal did not provide sufficient explanation or rationale to fortify his conclusions.
Dr. Ugino did not address causal relationship and thus his report is insufficient to
establish appellant’s claim.
An award of compensation may not be based on surmise, conjecture, speculation or upon
appellant’s own belief that there is causal relationship between her claimed condition and her
employment.14 To establish causal relationship, she must submit a physician’s report in which
the physician reviews the employment factors identified as causing her condition and, taking
these factors into consideration as well as findings upon examination, state whether the
employment injury caused or aggravated the diagnosed conditions and present medical rationale
in support of his or her opinion.15 Appellant failed to submit such evidence in this case and,
therefore, has failed to discharge her burden of proof to establish that she sustained an
employment-related foot condition.

12

Victor J. Woodhams, supra note 4.

13

Roma A. Mortenson-Kindschi, 57 ECAB ___ (Docket No. 05-977, issued February 10, 2006) (where the Board
found that a medical report is of limited probative value on the issue of causal relationship if it contains a conclusion
regarding causal relationship which is unsupported by medical rationale).
14

Robert A. Boyle, 54 ECAB 381 (2003); Patricia J. Glenn, 53 ECAB 159 (2001).

15

Calvin E. King, 51 ECAB 394 (2000).

6

LEGAL PRECEDENT -- ISSUE 2
The Act16 provides that the Office may review an award for or against payment of
compensation at any time on its own motion or upon application.17 The employee shall exercise
this right through a request to the district Office. The request, along with the supporting
statements and evidence, is called the application for reconsideration.18
An employee (or representative) seeking reconsideration should send the application for
reconsideration to the address as instructed by the Office in the final decision. The application
for reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.19
An application for reconsideration must be sent within one year of the date of the Office
decision for which review is sought.20 A timely request for reconsideration may be granted if the
Office determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and the case is reviewed on
its merits. Where the request is timely but fails to meet at least one of these standards, the Office
will deny the application for reconsideration without reopening the case for a review on the
merits.21
ANALYSIS -- ISSUE 2
The Office denied appellant’s occupational disease claim on the grounds that the medical
evidence did not establish that her foot condition was causally related to her federal employment.
The Board finds that appellant’s request for reconsideration met none of the regulatory
requirements for a review of the merits of this decision.
Appellant’s January 9, 2007 request for reconsideration did not allege that the Office
erroneously applied or interpreted a specific point of law and did not advance a relevant legal
argument not previously considered by the Office. She is thus not entitled to further review on
the merits of her case under the first two sections of 10.606(b)(2).22 Though appellant stated that
new medical evidence formed the basis for reconsideration, the evidence she submitted with her
16

5 U.S.C. § 8101 et seq.

17

5 U.S.C. § 8128(a). See Tina M. Parrelli-Ball, 57 ECAB ___ (Docket No. 06-121, issued June 6, 2006).

18

20 C.F.R. § 10.605.

19

20 C.F.R. § 10.606. See Susan A. Filkins, 57 ECAB ___ (Docket No. 06-868, issued June 16, 2006).

20

20 C.F.R. § 10.607(a). See Joseph R. Santos, 57 ECAB ___ (Docket No. 06-452, issued May 3, 2006).

21

20 C.F.R. § 10.608(b). See Candace A. Karkoff, 56 ECAB ___ (Docket No. 05-677, issued July 13, 2005).

22

20 C.F.R. § 10.606(b)(2)(i) and (ii).

7

request was duplicative of that previously considered; a December 12, 2006 nerve conduction
study and office notes for the period August 14 to November 13, 2006 by Dr. Neal. Neither
Dr. Neal nor the report of the diagnostic test discuss the cause of appellant’s condition. As there
was no new relevant or pertinent evidence for the Office to consider. Appellant was not entitled
to review under the third section of 10.606(b)(2).23
Because appellant did not meet any of the statutory requirements for a review of the
merits of her claim, the Office properly denied her January 9, 2007 request for reconsideration.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof in establishing that she
developed an occupational disease over the course of her employment and that the Office
properly denied appellant’s request for reconsideration without conducting a merit review.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated February 27, 2007 and August 28, 2006 are affirmed.
Issued: September 21, 2007
Washington, DC

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

23

20 C.F.R. § 10.606(b)(2)(iii).

8

